 WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.343Chester LukaGeorge DelnickLawrence LucasStanley NowakJohn NiewinskiJoseph PetekAlbertMillerRaymond OstrowskiJames JohnsonWilliam LynchJoseph NiewinskiWE WILL NOT in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist Warehousemen and Mail Order Employees,Local No. 743,International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Help-ers of America,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities forthe purposes of collectively bargaining or other mutual aid or protection, orto refrain from any or all such activities,except to the extent that such member-ship may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment,as authorized in Section 8(a)(3) of theAct.WE WILL NOT discriminate in regard to the hire or tenure of employment orany term or condition of employment of any employee because of membershipin or activities on behalf of Warehousemen and Mail OrderEmployees, LocalNo. 743,International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,or because he is engaged in concerted activities forthe mutual aid or protection of the employees.AETNA PLYWOOD AND VENEER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor 60 daysfrom the date hereof, and must not bealtered,defaced,or coveredby any othermaterial.West India Fruit and Steamship Company, Inc.andSeafarersInternational Union of North America,Atlantic & Gulf Dis-trict,AFL-CIO.Case No. 15-CA-1454.February 16, 1961DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.On December 31, 1958, theSeafarers Interna-tional Union of North America, Atlantic & Gulf District, AFL-CIO,herein called the Union, filed a charge with the National Labor Rela-tions Board.On January 2, 1959, a copy of the charge was servedupon the Respondent, West India Fruit and Steamship Company, Inc.Thereafter, the General Counsel for the National Labor RelationsBoard issued a complaint and notice of hearing, dated April 23, 1959,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act. Copiesof the complaint and notice of hearing were duly served upon theparties.With respect to the unfair labor practices the complaint alleges insubstance that (1) from on or about December 22 to on or after De-cember 31, 1958, the Respondent interrogated its employees on the130 NLRB No. 46. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDSSSea Levelconcerning their activities with respect to the Union,offered certain benefits and made certain threats to discourage mem-bership in the Union, and engaged in other activities to induce itsemployees to withdraw from membership in the Union; and (2) on orabout December 26, 1958, transferred or laid off at Havana, Cuba,certain named employees because said employees had joined the Unionor otherwise engaged in concerted activities for purposes of collectivebargaining and other mutual aid and protection.Respondent filed a motion to dismiss and an answer and an amendedanswer in which it denied committing the unfair labor practices asalleged and in which it contends essentially that the Board does nothave jurisdiction over the Respondent, the SSSea Level,the subjectmatter of the complaint and/or the employees involved.Thereafter, the parties entered into three stipulations dated June 5,26, and 29,1959, and on the last date filed with the Board a "Motion toTransfer Proceedings to the Board." In the motion the parties agreedthat the charge, complaint, the answer, the amended answer, and thestipulations referred to above would constitute the entire record inthis case.The parties further stipulated that they waived a hearingbefore a Trial Examiner, the making of findings of fact and con-clusions of law by a Trial Examiner, and the issuance of an Inter-mediate Report and Recommended Order, and that they desired tosubmit this case for findings of facts, conclusions of law, and orderdirectly to the Board.The motion also indicated that the partiesreserved the right to file briefs.By an order issued July 2, 1959, the Board granted the motion,approved the stipulations and made them a part of the record herein,and transferred the case to, and continued it before, the Board. There-after the parties filed briefs.Though denying in its answers the com-mission of any unfair labor practices, the Respondent in its brieflimited its argument to the contention that the Board, under theprovisions of the Act, does not have jurisdiction of the subject matterof this case,' while the General Counsel and the Union in their briefscontendinter aliathat the Act is applicable.The Respondent basesits jurisdictional contentions essentially on the facts that the SSSeaLevel,the ship on which the seamen subject of the alleged unfairlabor practices were employed, was of Liberian registry and that noneof the seamen were residents or nationals of the United States.Peninsular & Occidental Steamship Company 2andEastern Ship-ping Corporation, McCormick Shipping Corporation 3pending beforei The AmericanCommitteefor Flags of Necessity was, pursuantto itsrequest datedNovember 7,1959, granted permission to, and subsequently did, file briefs asamicuscuriaeon the issue of the Board's jurisdiction.In its briefs, the Committee contends, insupport of Respondent's position, that the operations involved do not fall within thejurisdictionof the Act.2 12-CA-255.12-RC-415. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.345the Board raise jurisdictional issues similar to those involved in thepresent case.'On May 18, 1960, the Board issued a consolidatednotice of hearing in all three cases for purposes of oral argument, suchargument to be limited to the jurisdictional issues.The hearing washeld on May 31, 1960, and all parties in the three cases were repre-sented by counsel and participated in the argument.'Upon the entire record of this case, the Board 6 makes the followingfindings of fact and conclusions of law.*On October 28, 1960, the Attorney General on behalf of the United States of Americaand at the request of the Department of State and the Department of Defense filed amotion for leave to intervene in this proceeding and in thePeninsular&Occidentalcase,theEastern Shippingcase, andUnited Fruit Company,Case No. 2-RC-10379, for thepurpose of filing a brief presenting the views of the Department of State on certainmatters of maritime and international law present in these cases and the views of theDepartment of Defense on certain defense policy considerations concerning the assertionof jurisdiction by the Board over the foreign-flag ships subject of these cases.The motionwas granted on November 14, 1960, and the brief of the United states was filed on Novem-ber 18, 1960.Pursuant to their requests,Seafarers International Union of North America,Atlantic&Gulf District,AFL-CIO, and National Maritime Union of America,AFL-CIO,were granted permission to file, and did file on December 9 and 8, 1960,respectively,briefsin reply to the brief of the United States.5 Counsel foramicus curiae,the American Committee for Flags of Necessity,was notifiedof the hearing,but not invited to participate.United Fruit Company,Case No. 2-RC-10379, currently pending before the Board also involves certain jurisdictional issuesraised in the present cases.At the time of issuing its notice of hearing herein,the Boardhad not decided whether or not oral argument should be held in that case.However, theUnited Fruit Company, The National Maritime Union of America,AFL-CIO, petitioner intheUnited Fruitcase, and Sociedad Naccional de Marinos de Hondoras,aHonduranorganization which may have a substantial interest in the outcome of theUnited Fruitcase,were all invited to participate asamicus curiaein the oral argumentOnly theNationalMaritime Union accepted the invitation and appeared through counsel at thehearingCopies of the notice of hearing were sent to the governments of Liberia,Panama,and Honduras as ships flying their flags are involved in the various cases.Also copies ofthe notice were sent to the Department of Defense,Department of Justice, Department ofLabor,Department of State,and to the Maritime AdministrationOn December 14, 1960,the Seafarer's International Union filed a motion with the Boardrequesting additional oral argument In view of the considerations and contentions con-tained in the brief of the United States.As the positions of the various parties areclearly stated and the Issues raised by the Attorney General In his brief are fully con-sidered in the reply briefs of the Seafarers and Maritime Unions, the motion for addi-tional oral argument is hereby denied6 On February 7, 1961,Peninsular&Occidental Steamship Company and Green TradingCompany filed with the Board a "motion . . to Disqualify Board Member Joseph AltonJenkins from participation,deliberation and decision"in the present case and those casescited in footnote 10 of this decision which are presently pending before the Board.OnFebruary 10, 1961, West India Fruit and Steamship Company filed a motion in which itin effect joined in the motion previously filed seeking the disqualification of MemberJenkinsThe motions were referred to Member Jenkins.He concluded that the facts asalleged did not support a conclusion of personal bias or prejudice on his part with respectto the issues raised,or parties involved in the cases before the Board.His general state-ments concerning desirable public policy do not in his view support at all the assertedconclusion that in a particular case he will, or even desires to,distort present applicablelaw in reaching his result.Thus, Member Jenkins is fully convinced not only that themotions fail to show any basis for a finding of personal bias or prejudice but that in factno such bias or prejudice exists.Consequently,he finds no reason for disqualifyinghimself.The Board has considered the above motions and finds that the grounds presented thereinfor the disqualification of Board Member Jenkins are legally insufficient.Accordingly, theBoard denies the motions to disqualify Member Jenkins and also the requests for re-argument and reconsideration of the cases Involved herein. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDA. The business of the Respondent and its operations involved inthis proceedingThe Respondent is a corporation organized under the laws of theState of Virginia and is engaged primarily in certain maritime oper,ationsbetween the United States and Cuba.Respondent's officers,directors, and stockholdersare allcitizens of the United States. Itshome office is at Norfolk, Virginia; its main operating office at WestPalm Beach, Florida. It maintains a freight office at New York, NewYork, and a branch office at New Orleans, Louisiana. It also has ageneral agent at Havana, Cuba, who handles all its ships' business atthat port and obtains crew members for the ships.The alleged unfair labor practices which are detailed below in-volved only the unlicensed crew of Respondent's vessel, the SSSeaLevel,and of the eight ships owned by the Respondent theSea Levelis alone involved in this proceeding.TheSea Levelwas built in England in 1928 and was under Britishregistry and flew the Canadian flag until sometime in the 1930's whenshe was transferred to American registry.At such times she wasowned and operated by Seatrain Lines, Inc., a Delaware corporation.In 1949 Seatrain discontinued operation of the vessel and laid her upwithout crew in the Mississippi River at Belle Chasse, Louisiana.On August 28, 1954, Respondent considered purchasing the shipfrom Seatrain, but concluded that it could not, for economicreasons,be effectively operated under American ° registry between Havanaand New Orleans, as intended, in competition with ships of foreignregistry.8Respondent, therefore, decided to purchase the vessel onlyif it could be transferred foreign and operated with a crew composedof foreign nationals.Consequently, on August 28, 1954, Respondentapplied, as required by law, to the United States Department of Com-merce, Maritime Administration, for permission to transfer theSeaLevel toLiberian registry and flag, approval of such transfer beinggranted on September 30, 1954, subject to certain standard conditionswith which Respondent has fully complied.These conditionsinteralia,prohibit sale of the ship by Respondent without prior approvalof the Maritime Administration and also authorize requisition of theship by the United States in time of war or national emergency.Asapproval for the requested transfer foreign had been granted, Re-spondent purchased the vessel. It thereupon completed the transferof the vessel to Liberian registry and flag, thereby subjecting her to9 The term"American" is used throughout this decision as a synonym for United States.8Exhibits were placed in evidence to show that the Respondent in operating theSeaLevelbetween the United States and Havana would in fact be faced primarily with compe-tition from ships of foreign registry and flag.We make no finding on this point, butassume for purposes of this decision that Respondent was in fact confronted principallywith such competition. iWEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.347the maritime and other pertinent laws of the Republic of Liberia,with which Respondent has at all times complied.The date of Li-berian registry was November 12, 1954, and since that time the homeport of theSea Levelhas been Monrovia, Liberia, as required by thelaw of that nation.Since purchased and placed in operation by Respondent in 1954,theSea Levelhas operated only between Havana, Cuba, and BelleChasse, Louisiana, as a common carrier in international and foreigncommerce.She has never been in Liberian waters, and, insofar asthe record indicates, has never carried cargo destined for, nor originat-ing in, Liberia.TheSea Levelis a car ferry, carrying cargo con-tained in railroad boxcars owned by various American railroads andrented on a per diem basis by Respondent. The boxcars are loadedaboard the vessel at Belle Chasse and thence carried to Havana wherethey are placed ashore and sent to their ultimate consignee who un-loads them.The cars are then reloaded by Cuban shippers, placedback aboard the vessel, and returned to Belle Chasse where they aredischarged and sent to their United States destination.Tonnage-wisethe shipments from Havana, which is mostly sugar, exceeds somewhatthe shipments of cargo from Belle Chasse, while the gross revenuefrom shipments to Cuba exceeds somewhat the gross revenue derivedfrom shipments originating in Cuba.Respondent's annual grossrevenue from these shipments exceeds $50,000.TheSea Levelcalls weekly at Belle Chasse and at Havana. It isfueled at Belle Chasse, and provisioned both in Belle Chasse andHavana.Each November the ship is drydocked for approximately1 week in New Orleans for maintenance and repairs, at which timeshe undergoes, as required by Liberian law, inspections and surveys,conducted by the American Bureau of Shipping, a nongovernmentalinternational classification society acting as agent for and representa-tive of the Liberian government.TheSea Levelis subject to noinspections or regulations by any agency of the United States Gov-ernment except those that are generally applied to all foreign flagvessels visiting American ports.She carries all shipping papersrequired by Liberian law, which papers must be displayed in orderto enter or clear a United States port.American Government author-ities have always found the papers in order and have always permittedentrance and clearance of the ship.When Respondent purchased theSea Levelin 1954, she was withouta crew 9 and remained so until a crew was employed in Havana, Cuba,and transported to New Orleans where the ship lay. The originalcrew of theSea Levelunder Respondent's operations, like all sub-sequent crews, was composed almost wholly of nonresident, foreign9 As usedthroughoutthis decision the word "crew"means the unlicensed crew. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDnationals, principally Cubans who are normally hired in Havana byRespondent's general agent.The crew sign Liberian shipping articleswhich are opened aboard the vessel in New Orleans.Among otherthings, the articles establish generally the rights and obligations'existing between the master and crew, provide that compensation forinjury shall be determined by Liberian law, and further provide forinterpretation of the articles by Liberian authorities.Unlike crewsof American flag vessels engaged in foreign commerce, the crew oftheSea Levelisnot paid off before the United States ShippingCommissioner.As for the officers of theSea Level,they are usually foreign na-tionals and all hold licenses issued by the government of Liberia.The complaint, as noted above, alleges that Respondent violatedSection 8 (a) (1) and (3) of the Act, through the conduct and acts ofcertain of its officers and agents.As is set forth in detail below theconduct and acts alleged to constitute such violations involve the crewof theSea Leveland occurred upon the high seas and in the port ofHavana, Cuba.The Respondent contends that the Board does not have legal juris-diction in the case and that, therefore, the complaint should be dis-missed.The jurisdictional issue as presented does not questionessentially the applicability of the Act to the Respondent, an Americancorporation, and its shore operations within the United States.Rather it is the Respondent's position that the Act does not applyto its international seaborne operations specifically involved in thisproceeding.'°Insofar as material here, the Act with respect to its jurisdictionalscope and impact provides in Section 10(a) that the Board is em-powered to prevent unfair labor practices "affecting commerce." InSection 2(6) it defines "commerce" as meaning "Trade, traffic, com-merce, or communication . . . between any foreign country and anystate ...," and in Section 2(7) "affecting commerce" is stated asmeaning "in commerce, or burdening or obstructing commerce or thefree flow of commerce, as having led or tending to lead to a labordispute burdening or obstructing commerce or the free flow ofcommerce."As theSea Levelis regularly engaged in sailing between BelleChasse in the State of Louisiana and Cuba, a foreign country, its10As noted above,the basicjurisdictional issue involved here is present also inPenin-sular & Occidental Steamship Co., and Green Trading Company,Case No. 12-CA-255,Eastern Shipping Corporation,McCormickShipping Corporation,Case No.12-RC-415,andUnited Fruit Company,Case No. 2-RC-10379.In deciding this jurisdictional issuein the presentcase,we have given full considerationnot only toarguments and positionsof the partiesto the present proceeding but also to those of the parties to the aboveentitledcases,as well as those of all parties who appeared and participated in the oralargument,insofar as the arguments of such parties were directed toward the broad juris-dictional issue involved in this proceeding. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.349operations are clearly in "commerce" as defined by the Act," and asthe alleged unfair labor practices involve the crew of that vessel they"affect commerce" as thus defined. Further, none of the provisionscited above, nor any other provision of the Act, directly or indirectlyexempts the maritime industry or seafarers from the Act's coverage .12In fact, the Act has consistently, and without judicial objection, beenapplied to shipping operations and shipboard personnel."Thus,under a literal reading of the provisions of the Act and in view of thecases cited, the Respondent and its shipping operations here involvedare within the jurisdictional coverage of the Act.The issue nowbefore the Board does not, therefore, involve determining on whatbasis, if any, the Act's jurisdiction over Respondent and its operationsrests, but rather determining whether certain attendant circumstanceslimit or bar, as contended by Respondent, the jurisdiction of the Actis this proceeding.1.The extraterritorial issueIt is contended that the application of the Labor Act to the sea-borne operations here involved requires giving the Act an unwar-ranted extraterritorial application.In support of this position re-liance is placed on the well-established canon of construction that astatute presumptively operates only within the territory of the na-tion and its possessions including of course the territorial waters.''However, if applied literally to the Labor Act, this presumptionwould, first, preclude jurisdiction of that Act over American flag ves-sels in international and foreign waters-a jurisdiction which cannot,with perhaps some limited exceptions, be seriously questioned andwhich in fact is conceded. Secondly, it would not bar application ofthe Act to theSea Levelwhile in domestic waters, for it is beyondquestion that a vessel voluntarily entering United States territorialwaters is not exempt from the Nation's jurisdiction and the applica-tion of its laws simply because it flies a foreign flag.15 To avoid these11Moreover,as such sailings are regular on a weekly basis and as Respondent's annualgross income from the operation of theSea Levelis in excess of $50.000, the effect oncommerce of theSea Level'soperations is notde mtnimis.SeeN.L.R.B. v.RichlandLaundry & DryCleaners,207 F. 2d 305 (C A. 9).12 See in particular Section 2(2)defining"employer"and listing specifically certainexclusions and Section 2(3) for "employee" and those specifically excludedIn neithersection is the maritime industry given special consideration,and the only general limita-tionwith respect to employers and employees is a derivative one based on Sections9(c) (1) and 10(a), that their conduct "affect"commerce13N L.R B. v. Pittsburgh S S. Company,337 U.S.656;Southern Steamship Company v.N L.R B ,316 U S. 31;N L.R.B. v.Waterman Steamship Corporation,309 US 206;Peninsular&Occidental S.S. Co v. N.L R B.,98 F 2d 411(C.A. 5), cert denied 305U S 653 ;Texas Co. v. N.L.R.B.,120 F. 2d 186 (CA.9) ;New York and Porto RicoSteamship Company et al.,34 NLRB 1028;Lykes Brothers Steamship Company, Inc.,2 NLRB 102"Steele v Bulova Watch Co. Inc.,344 U S. 280, 285;FoleyBros.v.Filardo,336 U.S.281, 285;Jackson v.S S. Archimedes,275 U S. 463, 466-467.15MarineCooks &Stewards,AFL etc, et al. v. Panama Steamship Company, Ltd.et al.,360 U.S. 365,372;William Benz et al.v.Compania Naviera Hidalgo S A , a corporation, 350DECISIONSOF NATIONALLABOR RELATIONS BOARDimplications of the extraterritorial argument, resort is had to theadmiralty doctrine that a ship is a part of the territory of the nationwhose flag she flies.Thus if this doctrine is applicable, there is noquestion of extraterritoriality involved in applying the Act to anAmerican flag vessel wherever she may be for sucha vessel isAmericanterritory, while on the other hand a foreign flag vessel in U.S. watersor even one tied up at a U.S. pier is foreign territory and, thus, toreach it, the Labor Act would have to be given an extraterritorialapplication.However, reliance here on the ship-territory doctrineismisplaced, for, as the Supreme Court has emphatically held, thatdoctrine is wholly inapplicable where the issue in question is theterritorial or geographic reach of a statute.18There is, therefore,clearly no question of extraterritoriality directly involved with re-spect to applying the Act to a foreign flag vessel, such as theSeaLevel,while in American waters.However, it is contended, even assuming the Act's jurisdiction overforeign flag vessels in U.S. waters is not directly barred, that the Act,nevertheless, cannot be applied to a vessel such as theSea Levelbe-cause if the Board's territorial jurisdiction is to be fully vindicateditmust in effect follow the vessel onto the high seas and into foreignwaters and ports in order to reach there conduct involved in unfairlabor practice charges.Clearly, if we are to consider fully the mat-ters alleged in the complaint in this proceeding, we shall have to lookto incidents occurring on the high seas and in Cuban territorialwaters, and it is argued that suchareas areoutside our jurisdictionunder the presumption against extraterritorial application of astatute.17 But that canon of construction is clearly inapplicable to theLabor Act, at least with respect to its jurisdiction overvessels inAmerican commerce while on the high seas, for as the Supreme Courthas pointed out the doctrine is a "valid approach whereby unex-pressed Congressional intent may be ascertained." 18However, in Sec-tion 2(6), Congress has expressly stated that the Act shall apply toforeign commerce such as that in which theSea Levelparticipates."'353 U.S. 138,142;Cunard S.S. Co. v. Mellon,262 U S.100, 124;Patterson v. BarkEudora,190 U.S. 169, 179.19Cunard S.S. Co. v Mellon,262 U.S. 100,123;Seharrenburg vDollar SteamshipCompany,atat, 245 U S. 122, 12717This argument is, of course, as applicable to American-flag vessels as it is to thoseof foreign flag>eFoley Bros.v.Filardo,336 U.S. 281, 285.There can be no question but Congress hasthe power to project the impact of its laws beyond the territorial boundaries of theNation.See,for example,Steele v.Bulova WatchCo., Inc.,344 U.S 280, 285;SkirwtesvFlorida,313 U S. 69, 73;Blackmer v.United States,284 U.S.421, 436-437;U S.NavigationCo , Inc v. Cunard Steamship Co., Ltd,at al,284 U.S 474.19 In view of this express jurisdiction of the Labor Act over such commerce the airlinecases on which the Respondent and other employers in part rely are not in pointSeeAir Line DispatchersAssnv.National Mediation Board,et al.,189 F 2d685 (C A D CAir Line Stewards, etc, Assn. v Transworld Air Lines,173 F. Supp. 369 (D.C.S F N.Yaffd273 F 2d69 (C.A.2) ; Air Line StewardsAssn.etcv.Northwest Airlines, Inc.267 F 2d 170(C.A. 8), cert.denied 361 U.S. 901.In those cases,the courts held the WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.351Furthermore, we have no doubts, in view of pertinent court decisions,that a general grant of power over foreign commerce, such as in theLabor Act, of necessity includes the authority to reach prohibitedacts even though occurring in foreign territory when such acts havea direct effect on trade between the United States and foreign coun-triesa0InSteele v. Bulova Watch Co., Inc.,"the Supreme Courtwas most explicit on the point.There it found within the proscrip-tion of the Lanham Trade Mark Act 22 certain deceptive practices con-summated in Mexico and directed towards Mexicans. In reaching itsconclusion, the Court stated:We do not deem material that Petitioner affixed the mark"Bulova" in Mexico City rather than here, or that his purchaseof supplies in the United States [to be used in his Mexico busi-ness] when viewed in isolation do not violate any of our laws.They were essential steps in the course of business consummatedabroad; acts in themselves legal lose that character when theybecome part of an unlawful scheme."In such a case it is notmaterial that the source of the forbidden effects ... upon com-merce arise in one phase or another of that programs!."23 ... Insum we do not think that Petitioner by so simple a device canevade the thrust of the laws of the United States in a privilegedsanctuary beyond our borders.24 [Emphasis supplied.]Clearly, we have here but a restatement of that Court's holding inConsolidated Edison Co. of New York, Inc. v. N.L.R.B., et al.,21National Mediation Board had no jurisdiction over airline employeesliving and workingoutside American territory.But the Railway Labor Act which was involved, unlike theNLRA, is expressly limited,in scopeto American territory.20UnitedStates v.Timken Roller BearingCo., 83 F. Supp. 284, 309 (D.C.N.D. Ohio) ;affd. 341 U.S. 593.The above language, i.e., "direct effect on trade," certainly suggeststhe "affecting commerce" provision of Section 2(7) of the Labor Act.However, thattermhas been given such a broad, comprehensivemeaning inits domestic application thatitwould, as thus construed, afford no sure guide where the extraterritorial impact of theAct is in issue.Consequently, in our consideration of the reach of the Act beyondAmerican territory, we have looked only to the authority conferred upon the Board underthe general grant of jurisdiction over foreign commerce as set forth in Section 2(6) of theAct.Wedo notimply that Section 2(7) is inapplicable to the situation now before us.Ratherour point is that the foreign impact of the Act cannot be established simply byapplying a domestic definition of "affecting commerce" to events foreign.On the con-trary, itis ourview that the term "affecting commerce" must here be construed in con-formity with court decisions delimiting the reach of domestic statutes with respect totheir foreign impact.21344 U.S. 280.2215 USCA Sees. 1051, etc.23CitingMandeville Island Farms,at at.v.American Crystal Sugar Co.,334 U.S.219, 237.24 344 U.S. 280, at 287. See alsoUnited States v. Timken Roller Bearing Co., supra;Thomsen et at. v. Cayserofat.,243 U.S. 66;Branch v. Federal Trade Commission.141F. 2d 31 (C.A. 7);Compagnie Generale Transatlantique v. AmericanTobaccoCo.,31 F. 2d663 (C.A. 2). In all these cases the courts, in dealing with statutes regulating,inter alia,foreign commerce found within the reach of the statutes' prohibitions acts performedoutside the territorial jurisdiction of the United States.CompareUnited States v.Bowman,260 U.S. 94, andUnited States v.NordDeutscher Lloyd,223 U.S. 512.46 305 U.S. 197, 222. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere, in construing the commerce coverage of the Labor Act, itstated ". . . it is the effect upon interstate or foreign commerce, notthe source of the injury, which is the criterion ...."In view of the foregoing considerations, we find no occasion herefor applying, as it is contended we should, a presumption againstextraterritorial construction of a statute and thereby limit the reachof the Act, contrary to the unambiguous meaning of its jurisdictionalprovisions, to events occurring in domestic territorial waters.Weneed not determine, however, what may be the ultimate impact of thestatute beyond American territory. It is enough that we now findthat the Act's reach extends to events occurring not only on the highseasbut to acts committed within the territorial jurisdiction of aforeign nation when such acts involve an employer and its seamenboth engaged in that seaborne trade specifically within the coverageof the commerce provision of the Labor Act.We' do not believe that the Supreme Court's holding inFoley Bros.v.Filardo,cited above, requires, as is contended, a different conclu-sion.The 8-hour law 28 involved in that case provided, in effect,that its benefits applied to all employees working under "every con-tract" between the United States and private contractors.Neverthe-less, the Supreme Court held the law not applicable, under the pre-sumption against extraterritorial application, to an American citizenworking under such a contract in Iraq and Iran. The Court stated,in effect, it could not be presumed that the broad, literally universaljurisdictional language extended the law's regulation to the workingconditions of foreign nations, which were the primary concern offoreign governments, not the Congress of the United States .27Butwe are not dealing here with broad, unlimited jurisdictional provi-sions, but rather with ones which specifically apply to the commerceinvolved in this proceeding.To be sure,the commercereached bySection 2(6) and (7) may be extensive, but it is nevertheless limitedby those provisions.28Moreover, we are not being asked to apply theLabor Act so as to regulate that conduct, if any of the Respondentwhich in its operation and effect is "confined within the limits of aforeign nation" and, thus, is the primary concern of a foreign gov-ernment.The seaborne operations here involved occur within, as wellas without, the territorial jurisdiction of the United States.Clearly astrike of theSea Level'screw would have immediate effects within theterritory of the United States, whether or not that strike occurred in29 40 USCA 325a27 336 U.S at 286. The Court did not hold, however, that the eighthour law had noextraterritorial reach, but expressly reserved decision on the pointas it was unnecessaryto its decision.336 U.S. at 287, footnote 2.IsN L N B. v. Jones d LaughlinSteel Corporation,301 U.S. 1, 31, where the Courtnotes that Section 2(6) specificallydefines "commerce" and that thedefinitionof "affect-ing commerce"In Section 2(7) is "one of exclusion as well as inclusion." WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.353Cuba or Belle Chasse. It is the foreign commerce of the United Statesthat is involved in this proceeding, and that surely is a domesticinterest of the United States as the provisions of the Labor Act,themselves clearly exemplify.The protection or regulation of suchcommerce involves, as one court has stated, "no attempt to act beyondthe territorial jurisdiction of the United States"," though it mayrequire, as in this case, giving a statute an extraterritorial impact ifthe statutory policy is to be made effective.In sum, we find no merit in the argument that we are without juris-diction because of extraterritorial considerations."We, therefore,turn to the contentions that other considerations divest the Boardof jurisdiction.2.The foreign aspects of the caseAs noted, theSea Levelis of Liberian registry; its crew, composedof nonresident foreign nationals.These facts, it is argued, preclude,directly or indirectly, application of the Act in this proceeding.How-ever, none of the provisions of the Act consider the nationality of avessel or the residence or citizenship of its crew as material factorsin determining jurisdiction.The question, then is one of determiningwhether or not these foreign aspects do in fact divest the Board ofthe jurisdiction it would otherwise have over the seaborne commerceinvolved.A. Foreign registry : effect on jurisdictionGenerally stated the issue is whether the Act under its broad juris-dictional standards covering, in effect, all employers engaged in com-merceis applicable where a vessel of foreign registry is involved; orwhether, as contended by Respondent, the law of the nation of a ship'sregistry, that is flag law, alone applies.The United States with othermaritime nations of the world, has as a principle of comity acceptedthe general maritime law, including the flag law doctrine, in order toavoid conflicts of law in international seaborne commerce.Neverthe-less, there can be no doubt that Congress has the power to regulateforeign flag vessels engaged, as theSea Level,in the foreign commerceof this nation.31 In Congress chooses to exercise this power and bringforeign flag vessels within the scope of a domestic statute, the generalmaritime law, including flag law, must give way to the extent it is inconflict with such statute.32Consequently, the issue before us is thatzB SeeBranch v. Federal Trade Commission,141 F 2d 31, 35 (C.A 7).81 Insofar as it is inconsistentwith ourdecisionhere,Detroit &Canada Tunnel Corpo-ration,83NLRB 727, is hereby overruled.81See, forexample,Lauritzen v Larsen,345 U S. 571, 578,andWilliam Benz, et al. v.Compania Naviera Hidalgo,S.A., a corporation,353 U.S. 138.as SeeThe Lottowana,88 U S 558, 572-573;The '(Scotland,"105 U.S. 25, 29;Farrell v.UnitedStates, 336 U S. 511,517;Evangelinosv.Andreavapor CIA NavS.A, etat.,162 F. Supp.520, 522(D.C.S D.N.Y.).597254-61-vol. 130-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDof determining whether the Act does apply despite the foreign regis,try of theSea Level.And the problem of constructionarises fromthe fact that the Labor Act in its jurisdictional provisions neitherspecifically includes nor excludes foreign flag operations.InLauritzen v. Larsen,33involving the Jones Act,34 the SupremeCourt set forth guidelines to aid the courts in determining the appli-cation of domestic statutes with general jurisdictional provisions toshipping operations having foreign aspects; inRomero v. Interna-tional Term.Co.," the Court stated that theLauritzenguidelines ap-plied to maritime status generally; and inWilliam Benz et al. v. Com-pania Naviera Hidalgo, S.A., a corporation,"the Court treated mari-time principles and cases as being applicable to consideration of theLabor Act in the maritime field.We, thus, conclude that theLaurit-zenguidelines are applicable to the problem now before us.The Court tells us inLauritzenthat in determining whether or nota domestic statute applies in a situation such as we have here the an-swer is found by "ascertaining and valuing points of contact betweenthe transactions and the governments whose competing laws are in-volved" and by "weighing ... the significance of one or more con-necting factors between the shipping transaction regulated and thenational interests served by the assertion of authority," 37 such as theallegiance of the shipowner, the registry of the vessel, and the allegi-ance or domicile of the seamen 38 InLauritzenthe Court was dealingwith the Jones Act involving tort claims and designed to protect sea-men.Consequently, the contacts, as considered, reflect in part theproblems arising under that Act. InRomero,however, the Courtstated that in applying the broad principles for choice of law andapplicable criteria announced inLauritzen"due regard must be hadfor the differing interests advanced by the varied aspects of maritimelaw... ." 39In this proceeding we are, of course, dealing with astatute, not only designed primarily to protect American commerce '41but one which depends for its jurisdiction upon the presence of suchcommerce. Thus, in accord with the admonition ofRomerowe believethat where the Labor Act is involved "foreign commerce of the UnitedStates" is both an important and necessary contact within the intentofLauritzen.33 345 U.S. 571.SS 40 USC, Sec. 088.88 358 U.S. 354, 382.8° 353 U.S. 138.81'345 U.S. 571,at 582.S9The Court inLauritzenlisted seven contacts which had been considered in earliercases as significant contacts in determining the applicabilityof statutory law to foreignmaritime operationsFour of these it rejected as not being of decisive importance in mak-ing such a determination, thus leaving the three mentioned above.ae 358 U S. 354, at 382.40 See, for example,N.L R.B. v. Fant Milling Company,300 U S. 301, 308 WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.355Clearly, as lower court cases construingLauritzenshow, it is notnecessary that the significant. contacts noted above be all American towarrant the application of domestic laws4i In fact, in certain JonesAct cases, the courts have found that act applicable where but one ofthe importantLauritzencontacts-American ownership-has beenpresent.4aThus, the task before us, as we read the cases, is to deter-mine whether or not the facts in the present situation which constitutecontacts between the operation of theSea Leveland the United Statesare substantial-that is more than minimal but not necessarily pre-ponderant.43The question is shortly answered, for here we have sub-stantial continuing American foreign commerce and the Americanemployer.These factors, we find, warrant application of the LaborAct in this proceeding.44It is, nevertheless, maintained that flag law governs all and thatAmerican ownership and commerce are not, as we have concluded,decisive factors.In support of this position reliance is placed on theCourt's statement inLauritzenon the role of the flag law. There theSupreme Court wrote :Perhaps the most venerable and universal rule of maritime lawrelevant to our problem is that which gives cardinal importanceto the law of the flag. . . . It is significant to us here that theweight given to the ensign overbears most other connecting eventsin determining applicable law.It is this principle, it is argued, that underlies the "reasoning" ofLauritzen.But if flag law were the sole connecting factor of con-sequence, then the Court's whole exposition of the problem of im-portant contacts inLauritzenwouldseemto have been unnecessary.Further, inWilliam Benz et al., v. Compania Naviera Hidalgo, S. A.,a corporation, supra,where the Court had before it the question ofthe applicability of the Labor Act to a, situation involving a foreignflag vessel, the registry of the vessel was given no more considerationby the Court in reaching its result than a number of other attendant;'SeeBartholomew v Universe Tankshtips,Inc..263 F. 2d437, 440 (CA. 2), cert.denied 359 U S. 1000;Zielinskiv.Emprese HondurenadeVapores, 113 F. Supp. 93(D.C.S D N.Y.).*'Bobolakis v. Companies Panamena Maritima San Gerassimo,S.A.,atat.,168 F.Supp. 236 (D.C S.D N.Y) ;Rodriguez v. Solar Shipping,Ltd.. et at.,169F. Supp. 79(D.C.S D.N Y)But see,Argyros v.Polar CompanladeNavegacionLtda,146 F. Supp.624 (D C S D N Y.), andMproumeriotis V. Seacrest Shipping Co., Inc., et al,149 F. Supp.265 (D C S D N Y.), which, itis contended,cast doubton the validityof the holdings inBoholakisandRodriguez.However,inBartholomewcitedsupra,the court of appealsstated thatArgyrosandbfproumeriotis"must be consideredof doubtful validity," 263F 2d 437, at 443, footnote 4's SeeBartholomew,263 F. 2d 437, at 440." SeeAfron TransportCo at at. v National Maritime Union, at al,169 F. Supp 416,425 (D C S D N Y.), where the court stated that Bobolakis andLauritzengive some colorto the claims that ownership is enough to make statutes such as "Taft-Hartley" appli-cable to foreign vessels.Also, same case, 175 F Supp. 285 356DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances, such as the commerce involved, the ownership of thevessel, and the status of the crew.Moreover, in lower court cases theargument of the supremacy of flag law over all other connecting fac-tors has been inevitably rejected.41It is also urged that the internal economy of a ship is subject ex-clusively to the law of the nation of a ship's registry.However, theinternal order doctrine is but a part of the broader flag law rule andbecame a part of the general maritime law because normally a coastalstate has no interest in the internal affairs of a foreign vessel.Butthe internal order doctrine raises no new issues here for it clearly wasconsidered by the Supreme Court in itsLauritzendiscussion of flaglaw generally.46Consequently, what has been concluded above withrespect to the broader flag law rule is applicable here to the internalorder doctrine.Moreover, even if it is assumed that the principles ofLauritzenwere not applicable, we do not believe that the internal order doctrinewould necessarily be controlling.To be sure, that doctrine broadlystated has wide application in that it provides that ". . . the law ofthe flag controls the internal economy of a ship" and "not the law ofthe place where she may, from time to time, happen to be."However,the doctrine carries the important limitation that it is applicable ifthe events involved affectonlythe internal economy or discipline ofa vessel.47But this restriction would alone appear to make the inter-nal order doctrine inapplicable in a Labor Act proceeding in view ofthe congressional finding in Section 1 of that Act that the disputesto which it applies "have the intent or necessary effect of burdeningor obstructing commerce."Consequently, any finding here that thelabor disputes to which the Act applies affect only the internal orderof a vessel would be in direct contradiction of the statutory policy bywhich we are bound.45Bartholomew,supra,at 443;Bobolakis,supra,at 273;Zielinski,supra,at 95.See alsoIncre8 Steamship Co. v. Intl. Maritime takers(NY S C App. Div.1st Dept.),40 CCHLab. Cas para. 667000, and NaviosCorp.v.MaritimeUnion(Pa. Sup. Ct. ED ), 47LRRM 2315.In support of their flag law argument the companies citeArthur J. McQuadev.Compansa de Vapores San Antonio,S A.(D C.S D N Y),131 F Sapp.365,Evanaelinosv.Andreavapor CIA, Nat).S.A (D C S.D.N.Y.), 162 F. Supp 520,Crivas v. AllsanzaCompania Armadora(D C S D.N.Y ), 150 F. Supp.708However,these cases involvedno question of the applicability of U.S law, but rather a choice of foreign law only.46The Court in discussing flag law made this point clear by quoting from United Statesv Flores,289 U S 137,157-158,the internal order doctrineThe Respondents'attemptto distinguish Jones Act cases on the ground a Jones Act claim does not involve the in-ternal order of a ship would thus seem to be without meritSee alsoTaylor v. AtlanticMaritime Co at at,179 F 2d 597,598-599(CA. 2), stating specifically a Jones Actclaim involves internal order of a vessel.41Kyriakos v Goulandris,at al,151 F.2d 132, 138(C A2) ,witdenhus'sCase,120U.S. 1, 18;United States v Flores,289 U.S 137,157-158;Cunard Steamship Company v.Mellon,262 U S 100,123;Lauritzen v. Larsen, supra,at 585;Patterson v. Bark Eudora,190 U S 169,177-178As forUnited States v. Flores,supra,it is not, as contended byRespondents,authority for a contrary conclusionIn that case an American seaman wastried in an American court for murder committed on a U S owned and operated vesselwhile it was 250 miles up the Congo RiverThe Supreme Court held the U S.court hadjurisdiction on the basis of flag law, but it also pointed out that local authorities possesseda concurrent jurisdiction which, however, they did not attempt to exercise. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.357In fact, we have considerable doubts that application of the laborAct to seaborne commerce involves any interference in the internalorder and discipline of a vessel-at least of the kind that the internalorder doctrine is intended, under appropriate circumstances, to pre-clude.First, it should be noted that that doctrine was developedand acquired its meaning more than a hundred years ago '9-that is,at a time when the rights and obligations created by the Act wereunknown at law 49 Second, the courts have flatly told the Boardthat the rights guaranteed by the Act cannot be applied in such afashion as to curtail the traditional authority which of necessity amaster must exercise over his crew, or to relieve the crew individuallyor collectively of its traditional obligations and responsibilities tothe ship, its officers and owners, including their obligation to respectsuch terms or conditions of employment as are specified in their exist-ing shipping articles.50Clearly, there is nothing in the Act that pre-scribes what working conditions must exist upon a vessel or directsa shipowner or a master as to the manner in which disciplinary prob-lems shall be handled.To be sure, the Act's bargaining obligationmay indirectly result in such matters being dealt with in a labor agree-ment, but the terms of such an agreement at least to the extent theydeal with internal order and discipline are the private agreement ofthe parties to the contract; they are not prescribed by any provisionof the Act 51Thus, it is our conclusion that the internal order doctrine no morethan the general flag law rule of which it is a part alone precludesthe Act's jurisdiction in the present proceeding.It is further contended in support of the arguments based upon theforeign registry of theSea Levelthat the Act's jurisdiction is barredby article X of the United States-Liberian Consular Convention 5241 SeeWildenhus's Case, supra,at 12.41 SeePennsylvania Railroad System v. Pennsylvania Railroad Company,267 U.S.203;Agwilines Inc. v. N.L.R.B., et at.,87 F. 2d 146 (C.A. 5).soSouthern Steamship Company v. N.L.R.B.,316 U.S. 31;Texas Co. v. N.L.R.B.,120F. 2d 186 (C.A.9) ; Peninsular & Occidental S.S. Co. v. N.L.R.B.,98 F. 2d 411 (C.A. 5) ;also,Rees et at. v. United States,95 F. 2d 784 (C.A. 4).51 In fact, there is no obligation under the Act for the parties to enter into any agree-ment at all. See Section S(d).We are aware that the Supreme Court inMarine Cooks, etc. v. Panama SteamshipCompany, Ltd.,362 U.S. 365, in discussingWilliam Benz et at. v. Compania NavieraHidalgo S.A., a corporation,353 U.S. 138, seems to assume that the Labor Act as appliedto shipping governs the "internal economy" of vessels.But as far as we can determinethat issue has never been litigated.Rather, it appears that the coupling of that termwith the Labor Act is the result of the decision inCompania Maritimes Sansoc Limatada,Case No. 20-RC-809, not published in Board volumes. In that decision the Board merelysustained the action of its Regional Director in dismissing a petition. It did not con-sider issues presented to it on the basis of testimony taken at a hearing and fullyargued.At any rate, questions of interpretation of the Act in the "foreign maritime"field are at this time primarily the responsibility of this Board for such questions havenever been presented for full consideration heretofore in any Board case or court proceed-ing to which the Board was a party. SeeN.L.R.B. v. Insurance Agent's InternationalUnion, AFL-CIO (Prudential Ins.Co.), 361 U.S. 477, 493, footnote 23.54 Stat. 1751, 1756-1757. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDand articleXV of the Treaty of Friendship, Commerce and Navi-gation,53 both of 1938.Neither of these agreements-orsimilarones-have,when raised, ever alone been held to bar application ofthe Labor Act 5A or Jones Act.55Insofaras it isinvolved here the Consular Convention provides:A consular officer shall have exclusive jurisdiction over contro-versies arising out of the internal order of private vessels of hiscountry, and shallalone exercisejurisdictionin cases,whereverarising, between officers and crews, pertaining to the enforce-ment of discipline on board, provided the vessel and the personscharged with wrongdoing shall have entered a port within hisconsular district.Such an officer shall also have jurisdictionover issuesconcerning the adjustment of wages and the executionof contract relating thereto provided, however, that such juris-diction shall not exclude the jurisdiction conferred on local au-thorities under existing or future laws.It is argued that a labor dispute as defined in Section 2(9) of theAct is a controversy arising out of the internal order of a vessel and,thus, within the exclusive jurisdiction of the Liberian Counsel.Butinsofar as such disputes apply to wages and wage contracts the con-vention on its face provides for jurisdiction by American authoritiesunder applicable domestic laws.Further, we believe that cases deal-ing with such conventions clearly establish that they were not intendedto, and do not apply to, the present type of situation.Thus, as theSupreme Court stated in effect inZVildenhus's Case,56the conventionsof the kind here involved were designed to embody in a definite formthe general flag law with respect to control over the internal order ofa vessel and, consequently, are, we conclude, applicable, as is flag law,only to those matters of internal order that do not affect the coastalnation .17As we conclude that the conventions were designed to coveronlyminor disputes and disciplinary matters occurring on ship-board," not those situations where an important statutory policy oflittoral state is involved,59andas the labor disputes covered by theAct as indicated above, create "substantial obstructions" to the free- 54 tat 1739, 1745s* Afran Transport Co, et al. v National Maritime Union,169 F Supp 416, 420(DIC.S D.N.Y.).56The Paula,91 F 2d 1001, 1003 (C.A2) , Cerradin v. United Fruit,60 F 2d 927,929-930 (CA. 2)Qe 120 U.S. 1, 12.67 Such was the effect given such a convention inWildenhus's Case;see also,Petitionof Georgakapoulos,85 F. Supp. 37, 43 (D C.E D. Pa ), where the court held a conventionsimilarto the Liberian one here, not applicable "when the disorders on a vessel are ofsuch a nature as to cause a breach of the peace or serious trouble in port or on shore "58As stated above the Labor Act cannot be applied in such a manner as to restrict orotherwise alter the traditional rights and obligations of a ship's crew and officers withrespect to such matters59 SeeHeros,et al.v.Cockinos,177 F 2d 570. 572 (CA 4), WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.359flow ofthe commerce of the United States, we find that the ConsularConvention does not bar the jurisdiction of the Act in this proceeding.As for article XV of the Treaty, it provides :Merchant vessels and other privately owned vessels under theflag ofeither of the High Contracting Parties, and carrying thepapers required by its national laws in proof of nationality shall,both within the territorial waters of the other High ContractingParty and on the high Seas, be deemed to be the vessels of theParty whose flag is shown.We read this article as stating no more than that the Liberian flagflownby theSea Leveland the required papers are absolute proof ofher Liberian nationality.However, we fail to see in what mannerapplying the Labor Act to seaborne operations in which theSeaLevelis concerned would place in issue the nationality of that vessel.Certainly, it would no more be a denial of the ship's nationality thanthe requirement that she submit to various inspections by Americanauthorities on entering and clearing our harbors.The registration ofthe vessel is not being attacked; no attempt is being made to construeit.The issue is whether the Liberian nationality of the vessel, whichwe accept without question," divests the Board of that jurisdiction itwould have but for that foreign nationality. In finding that it doesnot, we are divesting or attempting to divest Liberia as the flag stateof its paramount rights, for example, to control the movement of, torequisition, or to tax the vessel.But there is nothing inconsistent be-tween our recognizing the foreign nationality of a foreign flag vessel,and the application of the Act in those situations where the foreignstate in effect permits its vessel to be operatedas anintegral part ofan essentially domestic enterprise engaged in a continuing and im-mediate manner in both the foreign and domestic commerce of thisNation.61We conclude that article XV has no bearing on the mattersnow before us.61eo InPeninsular&Occidental Steamship Go. et at.,120 NLRB 1097,1101, the Board inconsidering the operations of two Liberian-flag vessels in American foreign commercestated that the ships"may not properly be considered for jurisdiction purposes as foreignvessels,"If the statement appears to question the nationality of the vessels,Itwas notintended to do so, and any such implication of the language we hereby expressly reject.The statement was intended to convey only the conclusion that the ships were part of anAmerican,not foreign,enterprise.a The Department of State through the brief of the United States, cautions that treaties,international law, and comity will not permit this agency to "develop by virtue of anyparticular considerations applicable to the flags of Honduras,Liberia and Panama"-thenations whose ships are involved in the cases now before the Board-special principleswhich single out the ships of those nations for regulation under the Act,However, webelieve it is clear from the foregoing consideration of the many issues raised in this pro-ceeding that we have not sought to treat in a disparate manner the vessels of any particu-lar nation or nations.Rather,we have, as the Attorney General contends we must do,applied principles which are wholly independent of the particular flag the ship here flies.67 Also brought to our attention is paragraph 1 of article V of the Convention on theHigh Seas, negotiated in 1958 at the United Nations Conference on the Law of the Sea.The United States signed the convention and- the Senate has given Its advice and consent 360DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover, it might be noted that article XIV of the Treaty63 couldwell be construed as requiring the Act be applied to Liberian vessels.It provides that such vessels "be accorded the same treatment" asAmerican vessels, which are, of course, subject to the Act, at leastwhile engaged in American domestic and foreign commerce as is theSea Level.However, we need not consider the applicability, if any,of that article to the issues in this proceeding in view of our ultimatejurisdictional finding below.84b.Nonresident, foreign-national status of the crew : effect onjurisdictionWe do not agree with the Respondent that the fact the crew of theBea Levelis composed of nonresident, foreign nationals affects ourjurisdiction in this case.Section 2(3) of the Act does not, as indi-cated above, contain any exclusionary language couched in terms ofnationality or residence and the Board has found the Act to applywhere nonresident alien employees have been involved.65To be surethe employees in those cases worked on American soil for periodsranging from a few months to several years but such fact does notafford a sound basis for distinguishing those cases from the presentone for the seamen here are working within the territorial jurisdictionof the United States while theSea Levelis in American waters, whichis a substantial portion of her time.And at all times they are work-ing within the foreign commerce of this Nation.The Board once stated :The Act does not differentiate between citizens and non-citizens.In order to effectively carry out the purposes of the Act we con-clude that no distinction should be drawn on sucha basis.66The reasoning there is equally applicable to a "resident" or "non-resident" criterion and is also consistent with Supreme Court state-for ratification.The convention has not come into force.However, even assuming itwere in effect,itwould notrequire a different result here,for like articleXV of theTreaty ofFriendshipquote above,itmerely provides insofar as is here materialthat thenationalityof a vessel is established by its registration and flag.Consequently,the dis-cussion abovewith respectto articleXV of the Treatyis applicable to paragraph 1 ofarticle Vof the convention.ea 54 Stat.at 1745.14 If there were a direct conflict betweenthe LaborAct and the consular conventionand treaty it would seem that under the circumstances here the LaborAct would takeprecedence under the well-settled doctrine that a statute later in time(here enacted 1947)supersedesa prior treaty (here 1938)dealing with the same subject matterSee, forexample,MoserV.US.,341 U.S.41, 45;Heros et al. v. Cockinos,177 F. 2d 570, 572(C.A. 4), involvinga consular convention.Especially would this seem to be the caseunder the language of Section 10(a) of theAct whichprovides that the Board's powerover unfair labor practices"shall not be affected by any other means of adjustment orprevention that has been or may be established by agreement,law or otherwise "esItalia Societa per Arfonl dd Navigazione,118 NLRB 1113,1117;Brown Company,109 NLRB173, 175.OGDan Logan, et al.,55 NLRB 310,315, footnote 12. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.361ments that in interpreting an act, the question is not whether a particu-lar class, seemingly within the language, was intended to be included,but rather whether it was intentionally excluded.67As stressed inFant Milling Company,88this Board was created to advance the publicinterest in eliminating obstructions to commerce, not to adjudicateprivate controversies.Under such a statutory policy, it would beanomalousat best to base jurisdiction upon the citizenship and resi-dence of the parties involved, rather than up their relationship to theprotected commerce of this nation. Surely, a labor dispute involvingtheSea Levelwould affect American commerce neither more nor lessbecause the crew is foreign rather than American.The SupremeCourt stated in effect inLauritzenthat the allegiance of the seamen isbut one of several consequential contacts; we can perceive no reasonwhy it should be considered a decisive one here.69We find it is not?°We have, thus, concluded that neither the foreign registry of theSea Levelnor the nonresident, alien status of her crew divests theBoard of jurisdiction.But we are told thatWilliam Benz et al. v.Compania Naviera Hidalgo, S.A., a corporation,"requires a differentresult.In that case the Supreme Court held in effect that the Labor Actdoes not apply to a labor dispute arising on a foreign vessel, betweena foreign employer and a foreign crew operating under an agreementmade abroad under the laws of another nation, where the only Ameri-can connections are that the controversy erupted while the ship wastransiently in a United States port and American labor unionspicketed on behalf of the foreignseamen.The present controversy is, however, between an American em-ployer and an American union acting on its own and its members' be-half.The dispute arose aboard a vessel which is engaged exclusivelyin American foreign commerce, which operates regularly out of anAmerican port, and which is drydocked and regularly provisioned inthe United States.The foreign contacts are the registry of the vesseland the nationality of the crew which works under foreign articlessigned, however, in the United States.Benzcan surely be distin-guished on its facts,'2 and its result is clearly in accord with the prin-e7 SeeUravie,Admintstratrix v. Jarka,282 U.S. 234, 239.Also,The Levy Court ofWashington County v. Tench Ringold, Esq.,30 U.S. 290, 292;Barr v. United States,324U.S. 83, 90.61N.L R.B. v. Pant Milling Company,360 U.S. 301, 308.11 In fact there was far more reason to consider the allegiance of the crew an importantconsideration under the Jones Act which,as noted, was involved inLauritzen,thanthere is to accord it such weight here, for the Tones Act was designed primarily to pro-tect American seamen. SeeGambera v.Bergoty,132 F. 2d 414, 416(C.A. 2), cert. denied319 U S. 742."To the extent thatPennsylvania Greyhound Lines, etal,13 NLRB 28,andDetroit &Canada Tunnel Corporation,83 NLRB 727,are inconsistent with our result here theyare overruled.71353 U.S. 138.12SeePeninsular&Occidental SteamshipCo., 120 NLRB 1097, 1101,footnote 7. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDciples ofLauritzen,as we have understood them in relation to theLabor Act.Nevertheless, the Courts' opinion contains certain broadlanguagewhich, it is argued, precludes applying the Act here.Butthe factual differences, shown above, between that case and the presentone, require something more than according such language sweepingimplications, as Respondent would have us do, without first under-standing the part that language played in the Court's opinion."[W]ords of our opinions," the Court cautions, "are tobe read in thelight of facts in the case under discussion . . . . [G]eneral expres-sions transposed to other facts are often misleading." 71In our reading of its opinion, the Court inBenzconsidered pri-marily but two issues.First, it almost summarily dismissed com-merce as a possible basisfor jurisdictionbecause, as it emphasized, theship was "transiently" or "temporarily" in American waters when thedispute arose.74Second, it considered whether in the absence of suchcommerce jurisdiction could be based on the broad statutory defi-nitions of "employer" and "employee" which, if literally applied,brought the parties to the disputes within the coverage of the LaborAct. It concluded, that as the Act was not intended to apply to "na-tionals of other countries operating ships under foreign law," as theAct was concerned with "industrial strife between American em-ployers and employees," no such sweeping application to foreignnationals could be implied.But thoughBenzholds at least that theLabor Act does not extend to a foreign flag vessel, its foreign ownerand foreign crew absent substantial American commerce, we find nosupport for the conclusion urged onus inthis proceeding thatBenzalso holds that the presence of those foreign factors alone bars theAct even when the undertaking is, as here, essentially an Americanenterprise operating almost exclusively, if not wholly, in Americancommerce, as that term is defined in Section 2 (6) of the Act.As wepointed out above, the Supreme Court in considering the jurisdictional73Armour4 Co v. Wantack,etat.,323 U.S.126,133; also,Hughes et at. v SuperiorCourt of California for Contra Costa County,339 U.S. 460, 465.74Whether or not the Court was concerned with thede minimisnature of the Americancommerce of the vessel,or the "happenstance" nature of the relationship of the labordispute to that commerce is not clear.It might be noted that inLauritzen,where JonesAct jurisdiction was sought on the basis the seamen had signed articles in the UnitedStates the Court in denying jurisdiction noted the place of contracting was "fortuitous"(345 U.S at 588).Similarly,inRomerowhere jurisdiction was sought on the place ofinjury-American territorial waters-the Court noted,the "fortuitous circumstances ofthe place of injury" (358 U.S. at 384).InBenz,of course, the dispute "happened" toarise while the ship was"temporarily" in American waters. In all three cases the Courtseems to be holding that something more than a chance or fortuitous connection to sub-stantial American interests is required before it will find a congressional intent to regu-late the event.In this proceeding the relationship of theSea Levelto American commerceand American interests is clearly something far more than fortuitous.And equally clearis the substantial connections of the labor dispute to American commerce,the Americanemployer and union, and even American seamen. Though the ship and seamen immedi-ately involved are foreign the dispute is domestic.Cf.Marine Cooks,etc.v.PanamaSteamship Company, Ltd.,362 U.S. 385,371, footnote 12 WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.363coverage of the Act has stated "... it is the effect upon . . . foreigncommerce, not the source of the injury, which is the criterion ...." 'bIt has also noted that Board was not created to adjudicate privatecontroversies71Were we, as the Respondent urges, to look only to thenationality of the crew here or only to the nationality of theSea Levelwe would certainly be doing violence to this language of the Court.We do not believe the Court intended any such result inBenz77We are mindful that the application of domestic statutes to mari-time operations with foreign incidents creates at least an incipientconflict with the rights of foreign nations and also a danger of placingcertain unwarranted burdens upon seaborne commerce. Considerableemphasis is placed upon comments to this effect by the SupremeCourt.78But it was this very problem which the Supreme Courtconsidered and sought to resolve inLauritzenin establishing guide-lines for determining the applicability of domestic statutes to partiallyforeign maritime operations.As the principles announced in thatcase support the Act's jurisdiction in this proceeding, we do not be-lieve the application of the Act will create those conflicts or burdensthe Court has held must be avoided.Moreover, the type of conflicts or burdens involved inLauritzenandRomeroare not present in this proceeding.Reference was madein those cases by various foreign nations to the adverse economiceffects to the countries concerned and to their shipowners of applyingthe Jones Act to their vessels and to the unequal treatment of seamenif some "fortuitous" event were sufficient to support jurisdiction ofthat Act79But those cases involved, as didBenz,wholly foreign75Consolidated Edison Co. of New York, Inc. v N.L.R.B.,305 U.S. 197, 222.7BN L.R.B. v. Fant Milling Company,360 U.S 301, 308.77Also emphasized is the Court's conclusionary language inBenzthat the legislativehistory of the Labor Act sets its boundaries"as including only the working men of ourcountry and its possessions" (353 U.S at 144).This language like that quoted abovemust, we feel,be read in the full context of the Court's opinion.Moreover,even stand-ing alone it requires some interpretation of who are the working men of our country andpossessions.No citizenship or residence requirement is necessarily involved. InFoleyBros v Filardo,336 US 281,286, the Court wrote :The absence of any distinction between citizen and alien labor indicates to us thatthe statute[the EightHour Law] was intended to apply only to those places wherethe labor conditions of both citizens and aliens are a probable concern of Congress.Congress has, of course,specifically stated in the Labor Act its concern with labor condi-tions in American commerce,and we believe a fair interpretation of the Court'sBenzlanguage is that the workingmen covered are at least those employed by a domestic em-ployer in the foreign commerce of the Nation.19Lauritzen v. Larsen,345 U S. 571,581 ;Romero v. International Terminal OperatingCo., etat.,358 U.S 354, 384;William Benz etat.v.Compania Naviera Hidalgo, S.A.,a Corporation,353 U.S. 138, 147.7eLauritzen:Brief of the United Kingdom of Great Britain and Northern Ireland insupport of petition for writ of certiorari,pp. 2-4; Brief of the Royal Danish Government,pp. 8-9.Romero:Brief of the Government of Denmark,pp. 2-4;Brief of the Govern-ment of the United Kingdom of Great Britain and Northern Ireland, pp.4-5.In thosebriefs the various governments in seeking the application of flag law were urging it toprotect their shipowners,not merely their vessels. In fact the briefs talk mostly in termsof the rights of shipowners and of the effect of certain decisions on the nationals of thegovernments involved 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaritime operations and events which the normal course of maritimecommerce happened to bring within the possible reach of Americanjurisdiction.Here, however, the situation is vastly different for weare dealingwith essentially Americancommerce andthe Americanshipowner. In fact in this case the commerce of the flag nation is notinvolved at all, for as noted theSea Levelhas never been in Liberianwaters; neither are nationals of the flag nation concerned for theemployer is American; the crew, Cuban.80InBenzto be sure, the Court was concerned with submitting a shipat each harbor to a new bargaining relationship if a mere "temporary"contact with American waters were enough to support jurisdiction inlabor matters.But where as here the vessel regularly and frequentlysails from our harbors application of the Act would, if anything, tendto stabilize the bargaining relationship as it has in its other domesticapplications 81In sum then, we find that the Act is applicable to the Employer andits seaborne commerce involving the SSSea Level.3.Alleged conflicting domestic policiesIt is contended that even if we find that the Labor Act is applicablehere, we should not assert jurisdiction because to do so will affectadversely the defense policies of the United States.The argumentin support of this contention runs generally as follows : United Statesflag vessels, because of high operating costs resultinginter aliafromdomestic taxes, statutory maritime standards, and union-sponsoredworking conditions, cannot compete successfully in international mari-time trade.Consequently, American flag vessels have, on the onehand, been placed in mothball fleets while, on the other, relativelyfew new ships have been placed in American flag service, with theoverall result that the active American flag merchant fleet has becomewholly inadequate to meet the basic defense requirements of the Nationin event of an emergency.A solution, or at least partial solution, tothe problem was found, it is contended, in the Panllbhon 82 registryof vesselsowned or under the control of American citizens and corpo-80 Thus, any financial burden that might result from applying the Labor Act would fallon an American company, not Liberian,and any interference with commerce would affectAmerican and not Liberian trade.81The Court also stated inBenzthat application of the Act would result under thecircumstances there in changing the contractual relationship between crew and captain.Such was the purpose of the strike and sympathetic picketing in that case.However, thecourts have, as we pointed out above, held that the collective-bargaining process cannotunder protection of the Act be used to compel alteration of shipping articles in effect.See cases cited in footnote 50, above.82Panisbhonis the term usually employed in referring to "flag of convenience" shipsof Panamanian,Liberian,and Honduran registry.We use the term"flag of convenience"herein solely because It seems to be the most commonly accepted term to describe so-called"flag of necessity"or "run-away flag" vessels such as theSea LevelThere is to be im-plied no tone of censure in our employment of the term.Its use is dictated solely byconvenience. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.365rations.Such registration has been eagerly offered and to the shipoperators it affords certain direct economic and other benefits whichmake it possible for them to compete successfully in internationalseaborne trade.While this economic advantage of Panlibhon regis-tration provides the incentive for ship operators to seek such registra-tion, national defense requirements are met because under Panlibhonregistration, unlike the situation that would prevail under other flags,the American owners, direct or indirect, are free to enter into agree-ments with the maritime administration to turn the vessels over to theUnited States in event of emergency.The underlying Americanownership coupled with the agreements gives this Nation, it is argued,"effective control" of these Panlibhon vessels for defensepurposes."'Consequently, about 1952, the Maritime Administration with thesupport of the Department of Defense encouraged, or at least facili-tated, the transfer of American vessels to Panlibhon flags, thereby,it is contended, keeping the vessels in active service and preventingtheir being laid up in mothball fleets where they would not be imme-diately available in event of an emergency.However, such transferswere permitted only on the condition the owner enter intoan agree-ment such as that mentioned above and further agreed not to transferthe vessel to other registration without prior approval of the Mari-time Administration.Thus, continuing "effective control" of thevessels was maintained.TheSea Levelwas transferred foreign sub-ject to such agreements.However, the present problem, as outlinedin the Attorney General's brief, appears not to involve primarilyAmerican vessels transferred foreign subject to the above agreements,but rather new vessels built abroad by American interests and reg-istered Panlibhon.As these vessels have never been under the U.S.flag the Maritime Administration has not been ableto requiretheirowners to enter into the above agreements.However, it has managed,so the Attorney General states, to obtain agreements from the ownersto turn the ships over to the United States in an emergency. But,for unexplained reasons, the Maritime Administration has not ap-parently obtained or been able to obtain agreements requiring its priorapproval of a transfer of these vessels to other registry.Conse-quently, the owners of these vessels can go freely to other flags if Pan-libhon registry ceases to maintain its advantages, and "in the opinionof the Secretary of Defense such movements [to other foreign flags]will probably be to the traditional maritime registries of Europe." Inthat event the United States will have no "effective control" of theships, it is argued, because the laws of such nations provide, unlike13The ultimate utility of such control, if it in fact exists as a practical matter, has beenseriously questionedThus, though the ships may be under effective U S control, theiralien crews are not, and the question has been raised as to where the crews shall befound to man the ships immediately in event of war. SeePanlibhon Registration,60Columbia Law Review 711, 721-722 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose of the Panlibhon States, for requisition by those governmentsof their ships in event of an emergency.To apply the Labor Act to Panlibhon vessels will, it is contendeddestroy the economic incentive for American shipowners to maintainand enlarge the "flag of convenience" fleet.Thus, American vesselswill be laid up and not maintained in an active status under "effectivecontrol" while, in the opinion of the Secretary of Defense, foreignbuilt Panlibhon vessels will be transferred to other flags and owner-ship beyond the reach of the United States in event of an emergency.Consequently, to assert jurisdiction over Panlibhon vessels will, theargument runs, subvert the defense policies served by the maintenanceof a Panlibhon fleet under effective American control.We shouldnot, therefore, it is concluded, assert jurisdiction in cases involvingPanlibhon vessels.What in effect we are asked to do is find thatapplication of the Labor Act will undermine the flag of conveniencefleet.However, in view of the many economic incentives 84 in Pan-libhon registration, we cannot, at least on the record before us, reachany such conclusions. In fact the record here is devoid of any evi-dence of the effect on Panlibhon vessels of applying the Labor Act.At most we have but the statement of the Secretary of Defense setforth in the brief of the United States that in his opinion it will dis-courage such registration.But while the policy of the Departmentof Defense with respect to its interest in maintaining a Panlibhonfleet for defense purposes is established by the Secretary's statementto that effect, the results of applying the Labor Act is a question offact which cannot be established by an opinion, especially under thecircumstances here, where no evidence is offered in support of theopinion.At any rate, for us to decide that application of the LaborAct would undermine the Panlibhon fleet under effective UnitedStates control would require our finding in the absence of substantialevidence that the major overriding factor motivating American ship-ping interests to turn to Panlibhon registration is the desire to escapethe jurisdiction of the Labor Act.85Consequently, any conclusionas to the detrimental effects of the Act here would be born of specu-lation, and we do not believe that speculation is a sufficient basis tosupport a finding that it will not effectuate the national policies setforth in the Act to proceed in the case.Moreover, we believe that the basis of our decision finding jurisdic-tion should allay, at least in part, the fears that application of the Act84Among the economic advantages of Panlibhon registration have been listed : (1) taxsavings,(2) increased market value of the ship, (3)lower wage and other operatingcosts,(4) avoidance of U S. standards for vessel condition,and (5)cheapness of repairsabroad.SeeThe Flag-of-Convenience Fleet,69 Yale Law Journal 498,499-500 (Janu-ary 1960)85 In his brief,the Attorney General suggests that the Board would have jurisdictionover a foreign vessel if it had been transferred foreign for the purpose of avoiding obliga-tions under the Labor Act. See brief of the United States, p 16 WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.367will cause aflight of Panlibhon vessels to European registry, forbehind these fearsseemsto be the assumption that in its applicationthe Act will be directed against Panlibhon registration in particular.But as the Department of State has argued, we cannot under treaties,maritime law, and comity single out the ships of Panlibhon states forspecial treatment or regulation, and we have not done so.TheSeaLevelhere flies the Liberian flag.Our result with one possible nar-row exception would be the same whatever her flag. Clearly, shewould find no sanctuary in European registry if those American con-tacts warranting application of the Act remained otherwise substan-tially unchanged.Consequently, as European documentation wouldprovide no inevitable "escape" from the Labor Act, we fail to see howits application would necessarily encourage shipping operators toabandon Panlibhon registry with its many economic advantages.Furthermore, we have grave doubts that even were it conclusivelyshown that application of the Act did have substantial adverse effectson the flag of conveniencefleetwe would be free to refuse to exerciseour jurisdiction for such reason when the maritime operation, likethat here,possessesthose substantial American contacts which underLauritzenestablish the Act's jurisdiction.We are, of course, awarethat the Supreme Court has told this agency that :The Board has not been commissioned to effectuate the policiesof the Labor Relations Act so single-mindedly that it may whollyignore other and equally important Congressional objectives.Frequently, the entire scope of Congressional purpose calls forcareful accommodation of one statutory scheme to another, andit is not too much to demand of an administrative body that itundertake this accommodation without excessive emphasis uponits immediate task.88However, the encouragement of transfersforeign and of the main-tenance of a flag of convenience fleet does not rest on any stated con-gressional policy.At most Congress has but specified under whatconditions a ship may be transferred," but as an affirmative policy formilitary and other purposes, the transfer foreign program and thesupport of a foreign flag fleet are the creatures of the Maritime Ad-ministration and Department of Defense.88Infact, present nationalpolicy as established by Congress is directed toward building up anAmerican flag fleet, manned by citizen personnel, not toward transfersforeign and the maintenance of a flag of convenience fleet with itsconcomitant alien crews.Thus in its last comprehensive considera-saSouthern Steamship Company v.N.L R.B.,316 U.S. 31, 47B''Shipping Act of 1916, Sec. 9, 39 Stat.730, Sees. 37,41, added by 40 Stat. 901, 902,as amended,46 U S.C.,Sees. 808, 835,839 (1958).As we accept for all purposes theLiberian nationality of theSea Level,we do not, of course,question the legality or effec-tiveness under American law of such transfer.88 SeePanlibhon Registration,supra,at 712-713. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of maritime matters, Congress stated in Subchapter I "Declara-tion of Policy" of the Merchant Marine Act of 1936:It isnecessaryfor the nationaldefense and development of itsforeign and domestic commerce that the United States shall havea merchant marine (a) sufficient to carry its domestic water-borne commerce and a substantial portion of the water-borneexportand import foreign commerce of the United States andto provide shipping service on all routes essential for maintainingthe flow of such domestic and foreign water-bornecommerce atall times, (b) capable of serving as a naval and military aux-iliary in time of war or national emergency, (c)owned andoperated under the United States flag by citizens of the UnitedStates,insofar as may be practicable,89and(d) composed of thebest-equipped, safest, and most suitable types of vessels, con-structed in the United States and manned witha trained andefficient citizen personnel.It is declared to be the policy of theUnited States to foster the development and encourage the main-tenance of such a merchant marine. [Emphasis supplied.]"Consequently, even if the Labor Act did in its application adverselyaffect the Panlibhonfleetunder effective American control, therewould not result that clash with other congressional policy consideredinSouthern Steamship Company.Rather the situation here is moreakin to that inLocal 1976, United Brotherhood of Carpenters andJoiners of America, AFL,etal.(Sand Door Plywood Co.) v.N.L.R.B.,91where the Supreme Court admonished the Board thatthere was no suggestion inSouthern Steamship Companythat "theBoard should abandon an independent inquiry into the requirementsof its own statute and mechanically accept standards elaborated byanother agency under a different statute for a wholly differentpurpose."It is suggested, however, that Congress has adopted the presentpolicy supporting Panlibhon registration for defense purposes. In19The meaning of "insofar as practical"has been variously interpretedSome wouldhave it modify"United States flag" and thus be an escape clause supporting a transferforeign policy and maintenance of a foreign-flag fleet.However, the legislative historyof clause(c) shows that the problems dealt with by Congress did not concern"foreignflag" operations at all.Rather,the issue was that of private versus Government owner-ship of merchant vessels and the emphasis to be placed as a matter of national policy oneach type of ownership.Consequently,it is readily apparent from a reading of thelegislative history that"insofar as practical"was intended to modify,as good Englishusage would require, "citizens of the United States"and not "United States flag" See80 Cong. Rec. 9899-9900,10569(1936).In fact congressional debates show withoutquestion that Congress was concerned only with fostering American-flag operations withcitizen crews.See, for example, 80 Cong Rec. 9915,9916,10570(1936)Even absentthe legislative history such a construction would be required by the unqualified emphasison a "citizen"crew,which experience shows is not only inconsistent with foreign-flagoperations but is a requirement sought to be avoided by such operations90 46 USCA, Sec. 1101.91357 U.S 93, 111. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.369support of this position,attention is drawn to a number of congres-sional hearings dealing with the foreign flag issue and to the factproposed legislation designed to curtail or strictly regulate transfersforeign failed of enactment 92However, we do not view these eventssubsequent to enactment of the Merchant Marine Act of 1936 as sup-planting the clear national policy of favoring American flag-citizencrew operations specifically enunciated in Subchapter I of that Act,quoted above.93A national defense contention similar to that discussed here wasurged in theAfran Transport 94case which concerned the applicationof the Norris-La Guardia Act to situations arising out of foreign flagoperations.The court rejected the argument, stating:Plaintiffs deal at some length with the general maritime anddefense policies of the United States which they assert bear onthe present situation and which view with approval the practiceof operating vessels under foreign flags of convenience or neces-sity.Such policies do not authorize this court to disregard theplain mandate of Congress laid down in the Norris-La GuardiaAct. . . . If Congress desired to implement such policies bygranting the plaintiffs immunity from the Norris-La Guardiaprohibition, it was free to do so.But this it has not done.95The reasoning of the court is in our view applicable to the situationbefore us.Especially so, as Congress subsequent to the Board's as-serting jurisdiction over certain foreign flag operations 96 reviewedand amended the Labor Act with respect to the Board's assertion ofjurisdiction but did not preclude the Board's acting with respect toforeign flag vessels affecting national defense 97 In fact, we find theargument here that the Board should stay its hand because of nationaldefense considerations clearly at odds with our well-established lineof cases that hold "it best effectuates the policies of the Act to assertjurisdiction over all enterprises . . . whose operations exert a sub-stantial impact on the national defense . . ." and that this Board has"a special responsibility . . . to reduce the number of labor disputeswhich might have an adverse effect on the Nation's defense effort." 9892 See, e g, Hearings on Ship Transfers To Foreign Flag Before the Subcommittee onMerchant Marine and Fisheries of the Senate Committee on Interstate and ForeignCommerce,85th Cong.,1st less(1957)See alsoPanlibhon Registration,60 ColumbiaLaw Review 711, 716-718 (1960).13 SeeFogarty v United States,340 U S.8, 13-1494Afran Transport Co. v. Maritime Union,169 F.Supp. 416(U.S D C S D N.Y ).91169 F. Supp.416, at 425.60 SeePeninsular&Occidental SteamshipCo., 120 NLRB 1097.B7Labor-Management Reporting and DisclosureAct of1959, Sec. 701(a), 73 Stat 519,541, amending Section 14of the Labor Act.21See Ready Mimed Concrete&Materials,Inc,122 NLRB 318, 320; alsoMaytag Air-craftCorp,110 NLRB 594;Taichert's, Inc,107 NLRB 779,WestportMoving andStorage Company, Crate Making Division,91 NLRB 902597254-61-vol 130-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARD-These cases have not been distinguished. In fact, they have not evenbeen mentioned by any of the parties. Insofar as the national defenseis involved, it would, thus, appear to be a factor warranting our exer-cise of jurisdiction-not one supporting inaction.Furthermore, the basis of the argument that national defense con-siderations require that we not exercise our jurisdiction is, if noterroneous, one with which we cannot agree, for lying behind it is thenecessary premise that application of the Labor Act to maritime oper-ations creates burdens which are competitively disadvantageous andwhich disrupt the commerce involved.This argument would be asequally applicable to American as to foreign flag shipping. In fact,itwould appear to apply with equal force in all those situations in-volving an enterprise affecting national defense and subject to for-eign competition of countries with lower business taxes than, andterms of employment inferior to, those prevailing in this country.Atany rate, in following the argument to its logical conclusion we shouldnot, in the name of national defense and insofar as shipping is con-cerned, assert jurisdiction over any international maritime operationsincluding those under the American flag.However, Congress hasstated that the Act in its application is beneficial and desirable tofacilitate the free flow of commerce and to eliminate the cause ofcertain obstructions to commerce. It is not for us to say Congress iswrong.99We have no doubts that other agencies of Government arefaced with immediate problems-here ones involving defense mat-ters-that present no ready solution.But we cannot in effect partici-pate in an expedient resolution which requires us to substitute ourjudgment for that of Congress and ignore the expressed policy andmandate of the Labor Act. If applying the Labor Act to ships suchas theSea Levelcreates a conflict with other important national in-terests it is for Congress to indicate the accommodation to be madebetween the statutory policy and those interests, and not for thisBoard to do so either directly or indirectly by accepting determina-tions made by other agencies not responsible for administering theprovisions of the Labor Act.Lastly, we believe that under Section 14(c) (1), recently added tothe Labor Act,... we cannot refuse to assert jurisdiction in this pro-ceeding.That section provides in part that :The Board, in its discretion, may . . . decline to assert jurisdic-tion over any labor dispute involving any class or category ofemployers, where, in the opinion of the Board, the effect of suchlabor dispute on commerce is not sufficiently substantial to war-rant the exercise of its jurisdiction. . . .99 SeeAmerican Federation of Labor,et al.,120 NLRB 969, 970-971.100 See footnote 97, above. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.371As the very basis of the national defense argument interposed hererests on the substantial role foreign flag operations play in our sea-borne commerce and as theSea Level'soperations alone clearly have asubstantial impact on our foreign commerce, we believe it apparentthat under the language quoted above we cannot refuse to assert juris-diction over foreign flag operations generally on the ground they in-volve a class or category of employers engaged in a particular typeof enterprise which does not substantially affect commerce, nor canwe for a similar reason refuse to proceed in this case.But perhapsof more immediate concern here is the proviso following the above-quoted language of 14 (c) (1) which reads that :The Board shall not decline to assert jurisdiction over any labordispute over which it would assert jurisdiction under the stand-ards prevailing upon August 1, 1959.On May 23, 1958, the Board issued its decision inPeninsular & Occi-dental SteamshipCo."' asserting jurisdiction over the employers thereand their seaborne operations involving two Liberian flag vessels onthe basis of then existing standards, and on December 11, 1958,HPOService, Inc., 112issued in which the Board decided "it will assert juris-diction over all . . . freight enterprises engaged in the furnishing ofinterstate transportation services . .. which derive at least $50,000gross revenues per annum from such operations. . . ." Neither of thesecases has been overruled or modified. Consequently, reading them to-gether we find that on August 1, 1959, we would without question as-sert jurisdiction over an employer operating foreign flag vessels-assuming, of course, statutory jurisdiction-if its annual gross incomefrom its interstate or foreign commerce operations was $50,000 ormore.Moreover, the fact that national defense considerations werepresent would not have supported a different result, for, as indicatedabove the Board considers it has a special responsibility to act wherethe national defense is involved, and, in fact, on the crucial date ofAugust 1, 1959, the standard prevailed that the Board would assertjurisdiction over "all enterprises . . . whose operations exert a sub-stantial impact on national defense. ...7103Consequently, as Re-spondent West India's annual gross income from the operations oftheSea Levelalone exceeds $50,000, we find that under the Section14(c) (1) proviso we cannot, contrary to explicit congressional direc-tion, refuse to assert jurisdiction in this proceeding.We further findthat if national defenseis,asmaintained, substantially involved inthe operation of foreign flag vessels such as theSea Level,undereffective United States control, we are in view of our national defenseim 120 NLRB 1097.302122 NLRB394, 395.''Ready Mix Concrete&Materials, Inc.,122 NLRB 318. 372DECISIONSOF NATIONAL LABORRELATIONS BOARDstandard similarly bound by Section 14(c) (1) to exercise our juris-diction here.In view of the foregoing we find that the Respondent and its mari-time operations subject of the complaint are engaged in and affectcommerce within the meaning of Section 2(6) and (7) of the Act andthat it will effectuate the policies of the Act to assert jurisdiction inthis proceeding.B. The labor organization involvedSeafarers International Union of North America,Atlantic & GulfDistrict,AFL-CIO,is a labor organization admitting to membershipemployees of the Respondent.C. The unfair labor practicesThe FactsOn December 22, 1958, the Union's representative went aboard theSea Level,which was docked at Belle Chasse, and secured from 24 ofthe crew signed cards authorizing the Union to represent them forthe purposes of collective bargaining.The following day theSeaLevelsailed for Havana.While the ship was underway on December23, Rodulfo M. Siblesz Giraud, captain of theSea Level,asked eachmember of the crew if they had signed a union authorization cardand, in receiving an affirmative reply, stated that he would have to letthe Respondent know about it.la' The next day while the ship was onthe high seas, Giraud told the crew that Respondent would like themto revoke the union cards, that in signing the cards they had causedserious problems for Respondent and for themselves, and that as aresult theSea Levelwould probably stop sailing into Belle Chasse.He also stated that the best thing the crew could do was to revoke thecards and that the Respondent might take drastic measures uponarrival of the ship at Havana.He did not specify what the "drastic"measures might be.TheSea Levelarrived in Havana on December 25, at which timethe crew was instructed to be present the next day for a meeting with arepresentative of the Respondent.On December 26, Capt. A. D.Warren, manager of Respondent's operations at West Palm Beach,Florida, spoke to the assembled crew.He questioned them as to whythey had signed the authorization cards and stated he could not under-stand why they had signed in view of their long service with theCompany and the fact they were Cubans on a Liberian ship while the104There is some dispute as to whether this questioning and statement by Giraudoccurred while the ship was in U.S. territorial waters or on the high seas. In view ofdecision above we need not decide the question as our result would be the same in eitherevent. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.373Union was American. He then added that there was no need for themto sign the cards because any complaint they had against the Com-pany would be taken care of by him. Some of the employees thenstated they had signed up because Garmas had told them it wouldbenefit the Company and themselves if they did so.Warren deniedthat signing up would be of benefit to the Company or to the men.Hethen told the crew that those who had signed union cards could not goon theSea Level'sreturn trip to the United States, and that theycould not sail at all on theSea Leveluntil he had time to think thematter over and procure advice.Some of the crew stated at thispoint that they wished to revoke their union cards.Warren then dis-tributed to all of the employees documents which had previously beenprepared by the Respondent and were in form revocations of the em-ployees' membership in the Union.The crew signed the revocationsand returned them to Warren and the ship's officers.On the evening of December 26, theSea Levelsailed for BelleChasse, at which time 24 members of the crew were placed ashore with-out duties because they had signed the Union's authorization cards.They were returned to duty upon theSea Levelon or about January12,1959.Concluding FindingsUpon the foregoing and the entire record, we find that the Respond-ent interfered with, restrained, and coerced its employees in violationof Section 8(a) (1) of the Act, and discriminated against its em-ployees in violation of Section 8(a) (3). In finding that the Respond-ent violated Section 8(a) (1), we rely specifically on the followingconduct :(1)The veiled or open threats made on December 23 and 24, 1958,by Captain Giraud of theSea Level,who we find is a supervisor withinthe meaning of the Act, (a) that he would have to tell Respondent thecrew had signed union cards, (b) that by signing the cards they hadcaused serious problems for themselves, and (c) that because they hadsigned cards theSea Levelmight stop sailing to Belle Chasse and thatthe Respondent might take drastic measures when the ship arrived atHavana.(2)The statements made at the same time by Captain Giraud thathe would like the crew to revoke their union cards, and that the bestthing the crew could do was revoke their cards.(3)The promise and the threat made on December 26,1958, by Cap-tainWarren, Respondent's operations manager at West Palm Beach,Florida, (1) that it was unnecessary for the crew to sign union cardsas he would take care of any complaints they have against the Com-pany, and (2) that the employees who had signed could not sail ontheSea Level'sreturn trip to the United States or at any time until hehad time to think the matter over. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)The distribution on the above date by Captain Warren to theprepared by Respondent.(5)The questioning in the context of the above unfair labor prac-tices by Captain Giraud on December 23, 1958, of each crew memberas to whether he had signed a union card, and Captain Warren's ques-tioning the assembled crew on December 26, 1958, as to why they hadsigned such cards.'osWe further find that when, upon the sailing of theSea LevelonDecember 26, the Respondent had 24 crew members placed ashorewithout duties because they had signed union cards, it thereby un-lawfully discriminated in regard to terms or conditions of employ-ment to discourage membership in the Union,"' in violation of Section8(a) (3), and interfered with, restrained, and coerced the employeesin the exercise of their rights protected by Section 7 of the Act inviolation of Section 8(a) (1).D. The effect of the unfair labor practices upon coinnnerceThe activities of Respondent set forth in section C, above, occurringin connection with the operations of Respondent described in sectionA, above, have a close, intimate, and substantial relation to trade,traffic, commerce, and transportation among the several States andbetween foreign nations and the United States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.E. The remedyHaving found that Respondent engaged in certain unfair laborpractices we shall order that it cease and desist therefrom and that ittake certain affirmative action which we find necessary to remedy, andto remove, the effects of the unfair labor practices and to effectuatethe policies of the Act.Respondent's repeated unlawful activities go to the very heart ofthe Act and indicate a purpose to defeat self-organization of itsemployees.We are convinced that the unfair labor practices com-mitted by Respondent are potentially related to other unfair laborpractices proscribed by the Act, and that the danger of their com-mission in the future is to be anticipated from Respondent's conductin the past.The preventive purposes of the Act will be thwartedunless the Board's order is coextensive with the threat.Accordingly,in order to make effective the interdependent guarantees of Section 7and thus effectuate the policies of the Act, we shall order that Respond-105Blue Flash Empress,Inc.,109 NLRB 591.109 There is no evidence the employees were discharged,even temporarily,or that theydid not receive full pay while placed ashore. The parties stipulated no question of backpayis involved in this proceeding. WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.375ent cease and desist from in any manner infringing upon the rightsof employees guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case,we make the following:CONCLUSIONS OF LAW1.Seafarers International Union of North America,Atlantic &Gulf District,AFL-CIO, isa labor organization within the meaningof Section 2(5) ofthe Act.2.By interfering with, restraining,and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act, Respondenthas engaged in unfair labor practices within the meaning of Section8(a) (1) of the Act.3.By discriminating in regard to terms or conditions of employ-ment to discourage membership in the Union, Respondent has engagedin unfair labor practices within the meaning of Section 8(a) (3) ofthe Act.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case, andpursuantto Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, West India Fruit andSteamship Company, Inc.,its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Threatening employees with changes in working conditions,and terms of employment and unspecified recriminatory action be-cause of their adherence to, and support for, Seafarers InternationalUnion of North America, Atlantic & Gulf District, AFL-CIO, or anyother labororganization.(b)Soliciting and aiding its employees to revoke their unionauthorization cards for the Seafarers International Union of NorthAmerica, Atlantic & Gulf District, AFL-CIO, or any other union.(c)Offering employees promises of benefit in order to discouragemembership in, and activity on behalf of, the Seafarers InternationalUnion of North America, Atlantic & Gulf District, AFL-CIO, or anyother labororganization.(d) Interrogating its employees concerning their union activitiesin a mannerviolating Section 8 (a) (1) of the Act.(e)Discouraging membership in, and activity on behalf of, theSeafarersInternational Union, Atlantic & Gulf District, AFL--CIO, 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD'or any other labor organization by discriminating with respect totermsor conditions of employment.(f) In anyother mannerinterfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toformlabor organizations, to join or assist Seafarers InternationalUnion, Atlantic & Gulf District, AFL-CIO, or any other labor organi-zation,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Post in both Spanish and English on its bulletin boards on theSSSea Leveland at such other places as notices to the crew of thatvesselare normally posted and at its office, pier, or other shore facilitiesat Belle Chasse, Louisiana, copies of the notice attached hereto marked"Appendix A." 107Copies of said notice, to be furnished by the Re-gional Director for the Fifteenth Region, shall, after being signed byRespondent's representative, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.MEMBER RODGERS,dissenting:101My colleagueshave determined thatpursuantto Section2(6) and(7), the jurisdictional reach of the Act extends to the operations ofAmerican shipowners who register their vessels with, and fly the flagsof foreignnations, andthat the policies of the Act will be effectuatedby asserting jurisdiction over these shipowners and theiroperations.I disagree.ioa107 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuantto a Decreeof the United States Court of Appeals,Enforcing an Order."109Member Kimball joins Member Rodgers in his dissent.Althoughhe was not presentat the oral argument, he has reviewed the transcript thereof, together with the extensivebriefssubmitted by the partiesas well as theamici.100 Contrary to my colleagues'Interpretation,I can find no mandate under Section14(c) (1)of the 1959 amendments which requires the Board to abandon its discretionaryfunction of determining for itself whether the assertion of jurisdiction will "effectuate WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.377In my opinion, the present national defense policies of the UnitedStates persuasively beckon and, in a sense, compel the Board to declineto assert its jurisdictional prerogative.This national policy, insofaras it is relevant to present considerations may be conveniently reducedto two basic tenets :First, that the branches of the Federal Government charged withthe responsibility for maintaining an adequate merchant marine inthe interest of national defense have recognized that American ship-owners cannot operate at an economic advantage in the streams offoreign commerce if the registration of their vessels is restrictedsolely to the United States.il°Secondly, that these branches of the Federal Government, ratherthan suffer the entire loss of the merchant marine to the economic andstrategic advantage of foreign interests, or to have on hand an obsoleteor scrapped array of vessels bearing the American flag, have encour-agedAmerican shipowners to register their vessels with thePANLIBHON nations whereby "effective U.S. control" can be main-tained in the event of a national emergency.lllThis policy has received the express support of the Department ofState, Defense, Navy, Commerce, and the Maritime Administration,and has implicitly been approved by the House and Senate subcom-mittees which were specially convened in 1957 to inquire into theproblems surrounding foreign flag transfers and reserve fleet sur-the policies of the Act."The body of the section specifically leaves to "the opinion ofthe Board" the determination as to what is or is not a substantial effect on commerce,while the proviso to the section merely freezes the Board'sdollar volume"standardsprevailing upon August 1, 1959" so that monetary considerations cannot be upgraded.SeeFlatbush General Hospital,126 NLRB 144, andWilliam Benz et al. v. CompaniaNaviera Hidalgo,S.A.,a Corporation,353 U.S. 138, 142.In addition, my colleagues advert to "our well-established line of cases" where theBoard has asserted jurisdiction over enterprises whose operations exert a substantial im-pact on the national defense.This body of precedent is totally irrelevant where, as inthe present context, the national interests to be preserved do not involve solely Americanindustrieswhich operate solely in fixed locations and solely within the borders of theUnited States.Because the United States defense considerations in the instant situationare so inextricably intertwined with the Nation's foreign relations, a mechanical assertionof jurisdiction, as adopted by my colleagues, would not only produce "an adverse effecton the Nation's defense effort, but would, in all likelihood, destroy the advances alreadymade in its initial establishment and continued maintenance.no For example, in its Project "Walrus" Report, the Panel on Wartime Use of theU.S.Merchant Marine made the following conclusions and recommendations,inter alia:...Pending resolution of management-labor problems, the continued operationsunder "flags of convenience" of those U.S. owned and controlled merchant ships thatare presently so registered, represent a practical and at present the only economicalmeans of sustaining an important segment of the U.S. owned merchant marine.Atpresent there is no satisfactory alternative.[Emphasis supplied.]Proposed Program for Maritime Administration Research vol. II: ContributingStudies,MaritimeResearch Advisory Committee, National Academy of Sciences, NationalResearchCouncil (1960), at p. 85.m As stated by Thomas S. Gates, then Secretary of the Navy, the term "effectiveU.S. control" originated in 1947 "as a planning concept, and it has been used consistentlysince that date in evaluating transportation capabilities for mobilization purposes."House Subcommittee on Merchant Marine and Fisheries,Studyof VesselTransfer,Trade-inand Reserve Fleet Policies, 85th Cong.,1st sess.,May-July 1957,pp. 630-631. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDvival.112Further, in thesmithsbrief filed in this proceeding by theDepartment of Justice, the Department of State called to the Board'sattention the fact that "its [the Board's] assertion of jurisdiction overforeign flag vessels might evoke enactment of defensive legislationor the taking of retaliatory action by the States [foreign nations]affected."In the same brief the Secretary of Defense is quoted assaying: "In my considered judgment, the subjection of these foreignflag vessels to the jurisdiction of the United States Labor Manage-ment Relations Act would very likely have the effect of driving themto registration under the flags of [non-PANLIBHON] nations" witha consequent loss of "effective U.S. control."The foregoing legislative materials and Departmental expressionsamply illustrate the scope and gravity of the defense considerations,and also indicate the degree of concern which other nations and otherbranches of our Government might express if that policy is inter-fered with.My colleagues would, nonetheless, disregard these ex-pressions in the belief that "present national policy as established byCongress is directed toward building up an American flag fleet,manned by citizen personnel." 119Their position, however, whollyignores, and is, in fact, at odds with the interpretation placed on ex-isting legislationby thosewho are responsible for administering itsprovisions.114Moreover, I cannot distinguish-as my colleagues are doing-na-tional purposes which are expressly set forth in specific legislation,from national purposes which are achieved either through rule, regu-lation, or policy promulgated pursuant to, and in accord with suchlegislation, by the agency to which such legislation has been en-trusted.il5In both cases the formulation of policy must, of necessity,U See House Subcommittee on Merchant Marine and Fisheries,Study of Vessel Transfer,Trade-in and Reserve Fleet Policies,supra,note 113; Senate subcommittee on MerchantMarine and Fisheries of the Committee on Interstate and Foreign Commerce,Ship Trans-fers to Foreign Flag[s], 85th Cong., let sess, 1957, on S. 1488,passim.na In support of this view my colleagues apparently are relying upon the MerchantMarine Act of 1936 where the following policy statement appears :It is necessary for the national defense and development of Is foreign and domesticcommerce that the United States shall have a merchant marine . . .(c) owned andoperated under the United States flag by citizens of the United Statesinsofar as maybe practicable....[Emphasis supplied.]114 Commenting upon the specific provision of the Merchant Marine Act of 1936, notedsupra,footnote 113, Thomas S. Gates, then Secretary of the Navy,Adm H. L. Collins,Assistant Chief of Naval Operations for Logistics,and Adm. Walter C Ford,ActingMaritime Administrator,all agreed that the policy of encouraging the transfer of vesselsto foreign flags pursuant to the policy of "effective control"was in full accord with thestated purposes of the 1936 Act.House Subcommittee on Merchant Marine and Fisheries,supra,footnote 112, at pp. 656-657.na InSouthern Steamship Company v.N.L.R.B ,316 U.S. 31, 47,the Supreme Courtadmonished the Board not "to effectuate the policies of the Labor Relations Act so single-mindedly that it may wholly Ignore other and equally important Congressional objectives."My colleagues,however, say that"even if the Labor Act did in its application adverselyaffect the Panlibhon fleet under effective American control,there would not result thatclash with other Congressional policy considered InSouthern Steamship Company." I WEST INDIA FRUIT AND STEAMSHIP COMPANY, INC.379keep within the bounds of lawfully delegated authority and, so longas such policy is kept within these bounds and is not clearly erroneous,such policies acquire the status and force of law.Thus, when facedwith such "other and equally important Congressional objectives" itis not for this Board to question the soundness of the policies devisedby the legislative and executive branches of our Government 118Rather, where such an all-pervading governmental policy is estab-lished, it is incumbent upon the Board to accommodate itself withinthe overall Federal scheme so as to advance, rather than defeat, thesenational objectives.Consequently, in view of the foregoing considerations, I would findthat the assertion of jurisdiction in this proceeding would not effec-tuate the policies of the Act. I would, therefore, dismiss the com-plaints in their entirety.MEMBER KIMBALL took no part in the consideration of the aboveDecision and Order.disagree.My colleagues'conclusion is based on an erroneous premise as to what currentnational policy is.Compare,supra,footnote 113 with footnote 114318My colleagues have intimated that the soundness of the "effective control" concept isquestionable in view of the difficulties which exist,"as a practical matter,"in attemptingto recruit crews to man the vessels in the event of war. As brought out by Walter C.Ford,Deputy Maritime Administrator,during the House hearings,while no "definiteplans" had been developed, there was no question but that sufficient trained men wereavailable who could be drawn from the Naval Reserve, or through a wartime draft. Inaddition,"the unions could be organized to the point of where they would certainly fur-nish the men"as they did in the Korean emergency.House Subcommittee on MerchantMarine and Fisheries,Study of Vessel Transfer,Trade-in and Reserve Fleet Policies,85th Cong,1st sess,May-July 1957,at p. 607. See also, statement of the then Secretaryof the Navy,House hearings,supra, p.632.APPENDIXNOTICE To ALL EMPLOYEES IN THE CREW OF THE SS "SEA LEVEL"Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT stop, or threaten to stop, your shipping on theSSSea Levelbecause you join or support the Seafarers Inter-nationalUnion of North America, Atlantic & Gulf District,AFL-CIO, or any other labor organization.WE WILL NOT threaten you that drasticmeasuresor other ac-tion might be taken because you join or support the SeafarersInternational Union of North America, Atlantic & Gulf District,AFL-CIO, or any other union.WE WILL NOT promise to take care of your complaints in orderto discourage your joining or supporting the Seafarers Interna-tionalUnion of North America, Atlantic & Gulf District,AFL-CIO, orany other union. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT ask you if you signed union cards,or why yousigned them,nor ask you to revoke the cards,nor supply you withforms to revoke your union cards in order to discourage you fromjoining or supporting the Seafarers International Union ofNorth America,Atlantic & Gulf District,AFL-CIO, or anyother union.WE WILL NOT in any other manner interfere with, restrain, orcoerce you in the exercise of your right to self-organization, toform labor organizations,to join or assist the Seafarers Interna-tionalUnion of North America,Atlantic&Gulf District,AFL-CIO, or any other labor organization,to bargain collec-tively through representatives of your own choosing,and to en-gage in union or other concerted activities for the purpose ofcollective bargaining or other mutual aid and protection, orlegally to refrain from such activities.All of you are free to become,remain, or refrain from becomingor remaining members of any union,or other labor organization, ex-cept to the extent that this right is affected by a bargaining agree-ment that conforms with Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.WESTINDIAFRUIT AND STEAMSHIPC031PANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Local 490, International Hod Carriers Building and Construc-tion Laborers Union,AFL-CIO,and J.Carl Dicus,Sr.,Busi-ness Agent(Dickmann-Pickens-Bond Construction Company)andArthur Block and James White and Oree Jefferson andMagness S.Ward.Cases Nos. 06-CB-72, 06-CB-73, 26-CB-74,and 26-CB-77 (formerly 32-CB-72, 32-CB-73, 32-CB-74, and32-CB-77, respectively).February 16, 1961DECISION AND ORDEROn July 24, 1959, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents, Local 490 and its businessagent,J. Carl Dicus, Sr.,had engaged in and wereengagingin unfair labor practices in viola-tion of Section 8(b) (1) (A) and (2) of the Actand recommendingthat theycease anddesist therefrom and take certain affirmativeaction,130 NLRB No. 27.